UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-5059


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DOMINIQUE J. FIELDS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:09-cr-00150-RLW-1)


Submitted:   September 15, 2010         Decided:   September 20, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Robert J.
Wagner, Assistant Federal Public Defender, Richmond, Virginia,
for Appellant.     Neil H. MacBride, United States Attorney,
Jessica A. Brumberg, Assistant United States Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dominique J. Fields entered a conditional guilty plea

to    possession     with   intent    to     distribute    cocaine     base,    in

violation of 21 U.S.C. § 841 (2006), and possession of a firearm

in furtherance of a drug-trafficking crime, in violation of 18

U.S.C. § 924(c) (2006).           Fields preserved his right to challenge

the district court‟s denial of his motion to suppress evidence

seized as a result of an investigative stop and frisk.                           On

appeal, Fields argues that the district court erred in denying

his   motion    to     suppress    because    the   officers     did   not     have

reasonable articulable suspicion that he was engaged in criminal

activity.      Finding no error, we affirm.

              In reviewing the district court‟s ruling on a motion

to suppress, we review the district court‟s findings of fact for

clear error and its determination of reasonable suspicion de

novo.     United States v. Perry, 560 F.3d 246, 251 (4th Cir.),

cert. denied, 130 S. Ct. 177 (2009).                When the district court

has denied a motion to suppress, we construe the evidence in the

light most favorable to the government.             United States v. Black,

525 F.3d 359, 364 (4th Cir.), cert. denied, 129 S. Ct. 182

(2008).

              Consistent with the Fourth Amendment, an officer may

conduct   a    brief    investigatory      stop   when   there   is    reasonable

suspicion based on articulable facts that criminal activity is

                                        2
afoot.     Illinois v. Wardlow, 528 U.S. 119, 123 (2000).                  In

connection with such a stop, if presented with a reasonable

belief that the person may be armed and presently dangerous, an

officer may conduct a protective frisk.            Adams v. Williams, 407
U.S. 143, 146 (1972); United States v. Mayo, 361 F.3d 802, 806-

07 (4th Cir. 2004).

           Whether there is reasonable suspicion to justify the

stop depends on the totality of the circumstances, including the

information known to the officers and any reasonable inferences

to be drawn at the time of the stop.          United States v. Sokolow,

490 U.S. 1, 8 (1989).         Reasonable suspicion may exist even if

“each    individual    factor   „alone   is   susceptible     of    innocent

explanation.‟”    Black, 525 F.3d at 365 (quoting United States v.

Arvizu, 534 U.S. 266, 277 (2002)).            The reasonable suspicion

determination is a “commonsensical proposition,” and deference

should be accorded to police officers‟ determinations based on

their practical experience.       United States v. Foreman, 369 F.3d
776, 782 (4th Cir. 2004).       Our review of the record leads us to

conclude that the district court correctly found that reasonable

suspicion justified the stop and frisk of Fields.             The district

court thus properly denied Fields‟ motion to suppress.

           Accordingly, we affirm the district court‟s judgment.

We   dispense   with   oral   argument   because    the   facts    and   legal



                                    3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           AFFIRMED




                                4